     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.1 Page 1 of 40




 1
     KELLY E. DUFORD, State Bar No. 295646
     kedwilliams@slatelawgroup.com
 2   MICHAEL H. WEINER, State Bar No. 269069
 3   mhweiner@slatelawgroup.com
     SLATE LAW GROUP
 4   2131 Third Ave
 5   San Diego, CA 92101
     Ph: (619) 546-4291
 6   Fax: (619) 354-2449
 7
     Attorneys for Plaintiff LAURA SWIRSKI
 8
                         UNITED STATES DISTRICT COURT
 9
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
     LAURA SWIRSKI, an individual,         Case No.:     '20CV1321 LAB MDD
12
                   Plaintiff,              COMPLAINT FOR
13
14
           vs.                             1.       Age Discrimination ADEA
                                                    Violation – [29 U.S.C. § 621]
15   PROTEC BUILDING SERVICES,             2.       Age Discrimination FEHA
16
     INC., a California corporation; and            Violation – [Cal. Gov. Code §
     DOES 1 to 100, inclusive,                      12940]
17                                         3.       Hostile Work Environment
                 Defendants.
18                                                  Title VII Violation – [42 U.S.C.
                                                    § 2000(e)]
19                                         4.       Hostile Work Environment
20                                                  FEHA Violation – [Cal. Gov.
                                                    Code § 12940]
21                                         5.       Retaliation Title VII Violation
22                                                  – [42 U.S.C. § 2000(e)]
                                           6.       Retaliation FEHA Violation –
23                                                  [Cal. Gov. Code § 12940]
24                                         7.       Wrongful Discharge in
                                                    Violation of Public Policy
25                                         8.       Failure to Prevent Retaliation
26                                                  FEHA Violation – [Cal. Gov.
                                                    Code § 12940]
27
28
                                 COMPLAINT FOR DAMAGES
                                                1
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.2 Page 2 of 40




 1
                                            9.       Failure to Prevent Harassment
                                                     FEHA Violation – [Cal. Gov.
 2                                                   Code § 12940]
 3                                          10.      Unfair Business Practices –
                                                     [Cal. Bus. & Prof. Code §
 4                                                   17200]
 5                                          11.      Intentional Infliction of
                                                     Emotional Distress
 6                                          12.      Negligent Infliction of
 7                                                   Emotional Distress

 8                                          DEMAND FOR JURY TRIAL
 9
10
           Plaintiff LAURA SWIRSKI (hereinafter “Ms. Swirski” or “Plaintiff”), an
11
     individual, alleges against Defendant PROTEC BUILDING SERVICES, INC.
12
     (hereinafter “ProTec” or “Defendant”), a California corporation headquartered in
13
     San Diego; and DOES 1 to 100, inclusive, the following upon personal knowledge
14
     as to her own acts, and upon information and belief, based on the investigation
15
     conducted by her counsel, as to all other allegations:
16
                                     INTRODUCTION
17
           Ms. Swirski files this lawsuit against ProTec for ProTec’s intentional and
18
     discriminatory conduct towards Ms. Swirski simply because of her age. ProTec
19
     made disrespectful and harassing statements about Ms. Swirski’s age in front of
20
     ProTec’s executive team members in order to force Ms. Swirski into early
21
     retirement. ProTec executive team members alluded to Ms. Swirski’s employment
22
     at ProTec nearing the end because of her age, in both private emails and public
23
     forums. Ms. Swirski had no plans to retire and would have loved to stay at ProTec
24
     if she was not continuously subjected to harassment based on her age, if the work
25
     environment was not hostile, and if ProTec took immediate corrective action. After
26
     Ms. Swirski’s constructive termination, ProTec posted a job opening on LinkedIn
27
     for Ms. Swirski’s position, offering a salary of eighty- to one hundred-thousand
28
                                  COMPLAINT FOR DAMAGES
                                                 2
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.3 Page 3 of 40




 1   dollars, which was a much higher range than Ms. Swirski’s salary at ProTec despite
 2   her twenty-eight years of experience in human resources. ProTec’s harassment and
 3   unlawful conduct constitutes discrimination, violates federal and California law,
 4   and caused and continues to cause Ms. Swirski substantial harm.
 5                                        PARTIES
 6         1.       Plaintiff LAURA SWIRSKI is, and at all times relevant to this
 7   Complaint, was an individual and resident of San Diego County, California.
 8         2.       Defendant PROTEC BUILDING SERVICES, INC. is, and at all times
 9   relevant to this Complaint, was a California corporation, doing business in San
10   Diego County, California through its corporate office located at 10180 Willow
11   Creek Road, San Diego, California 92131.
12         3.       At all times relevant to this Complaint, Defendant ProTec is and was
13   the “employer” of Plaintiff, as such term is defined under Title VII of the Civil
14   Rights Act of 1964 § 2000(e).
15         4.       Defendants DOES 1 to 100 are, and at all times relevant to this
16   Complaint, were employees, agents, and/or members of the Board of Directors of
17   ProTec. Ms. Swirski is ignorant of the true names and capacities of the Defendants
18   sued herein as DOES 1 to 100, inclusive, and therefore sues these Defendants by
19   such fictitious names. Ms. Swirski will pray leave of this Court to amend this
20   Complaint to allege the DOE Defendants’ true names and capacities when
21   ascertained.
22         5.       Ms. Swirski is informed and believes, and thereon alleges, that each
23   of the Defendants herein was, at all times relevant to this action, the agent,
24   employee, representing partner, or joint venturer of the remaining Defendants and
25   was acting within the course and scope of that relationship. Ms. Swirski is further
26   informed and believes, and thereon alleges, that each of the Defendants herein gave
27   consent to, ratified, and authorized the acts alleged herein to each of the remaining
28   Defendants.
                                   COMPLAINT FOR DAMAGES
                                                3
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.4 Page 4 of 40




 1                           JURISDICTION AND VENUE
 2         6.     This United States District Court, Southern District of California, has
 3   original jurisdiction under the Age Discrimination Employment Act found in 29
 4   U.S.C. § 621 and Title VII of the Civil Rights Act of 1964 found in 42 U.S.C. §
 5   2000, and their applicable regulations described in this Complaint.
 6         7.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 for
 7   claims under the Fair Employment and Housing Act found in California
 8   Government Code § 12940, et seq., Business and Professions Code § 17200, and
 9   their implementing regulations described in this Complaint.
10         8.     This Court has personal jurisdiction over Defendant ProTec because
11   all acts or omissions by Defendant ProTec with respect to one or more causes of
12   action, as well as Ms. Swirski’s injuries arising from these acts or omissions,
13   occurred in the County of San Diego, State of California.
14         9.     This Court has personal jurisdiction over Defendants DOES 1 through
15   100, inclusive, because they were acting within the course and scope of their
16   employment for Defendant ProTec in the County of San Diego, State of California,
17   when Plaintiff’s injuries occurred.
18         10.    Under 28 U.S.C. § 1391, venue is proper in this District because
19   Plaintiff is a resident of San Diego, California and was an employee of Defendant
20   ProTec in San Diego, California.
21               EXHAUSTION OF ADMINISTRATIVE REMEDIES
22         11.    Prior to commencing this civil action and within the time provided by
23   law, Plaintiff filed an administrative charge with the Equal Opportunity
24   Commission (“EEOC”) and the California Department of Fair Employment and
25   Housing (“DFEH”).
26         12.    On May 15, 2020, Ms. Swirski requested a “Right-to-Sue” letter from
27   the EEOC regarding Plaintiff’s federal claims.
28         13.    On July 10, 2020 Ms. Swirski received a “Right-to-Sue” letter from
                                  COMPLAINT FOR DAMAGES
                                               4
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.5 Page 5 of 40




 1   the EEOC regarding Plaintiff’s federal claims. (A true and accurate copy of the
 2   EEOC Right-to-Sue letter is attached and incorporated by reference as Exhibit A.)
 3         14.    On May 15, 2020, Ms. Swirski requested and received a “Right-to-
 4   Sue” letter from the DFEH regarding Plaintiff’s state law claims. (A true and
 5   accurate copy of the DFEH Right-to-Sue letter is attached and incorporated by
 6   reference as Exhibit B.)
 7                              FACTUAL BACKGROUND
 8                    Plaintiff’s Employment History with Defendant
 9         15.    Ms. Swirski turned forty years old on March 10, 2000.
10         16.    In January 2014, at the age of fifty-three, Ms. Swirski began her
11   employment at ProTec as its Human Resources Manager.
12         17.    Ms. Swirski was employed by and worked for ProTec from
13   approximately January 2014 until on or about November 8, 2019.
14         18.    Throughout Ms. Swirski’s entire employment at ProTec she remained
15   part of its five-member executive team.
16         19.    The five-member executive team consisted of Ms. Swirski, as the
17   Human Resources Manager; a Chief Financial Officer, Candice Allen (“Ms.
18   Allen”); President and Chief Executive Officer, Dave Rauch (“Mr. Rauch”);
19   Director of Operations, Mark Adams (“Mr. Adams”); and Business Development
20   Manager and/or Vice President of Operations, Andy Henley (“Mr. Henley”).
21         20.    Ms. Swirski has exceptional experience as a Human Resources
22   Manager as she holds a PhD in Psychology from the United States International
23   University, and a Master of Arts and Bachelor of Arts in Psychology from San
24   Diego State University.
25         21.    Ms. Swirski also has twenty-eight years of work experience in human
26   resources.
27         22.    Ms. Swirski has exceeded in performing her duties as ProTec’s
28   Human Resources Manager. Her duties included but were not limited to the
                                 COMPLAINT FOR DAMAGES
                                               5
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.6 Page 6 of 40




 1   following:
 2                a. Working closely with ProTec’s employment attorney regarding
 3                  former employee legal claims against ProTec;
 4                b. Promoting team morale throughout ProTec, often by sending
 5                  inspirational quotes; and
 6                c. Handling employee complaints relating to an abundance of issues,
 7                  including but not limited to sexual harassment claims against other
 8                  ProTec employees.
 9         23.      At no time during Ms. Swirski’s employment with ProTec had she
10   been notified of any issues regarding her professionalism or performance as a
11   Human Resources Manager.
12         24.      Ms. Swirski played an instrumental role in ProTec’s growth from a
13   company with approximately 200 employees to approximately 400 employees.
14         25.      Ms. Swirski even received confirmation of her exceptional work near
15   her five-year anniversary of working at ProTec.
16         26.      In approximately early 2019, after five years of working for ProTec,
17   Plaintiff received a certificate of appreciation, which was signed by Mr. Henley
18   himself.
19                             ProTec’s Inappropriate Misconduct
20         27.      Ms. Swirski had no intention of retiring from ProTec.
21         28.      Ms. Swirski was subjected to a hostile work environment at ProTec.
22         29.      Ms. Swirski was subjected to harassment by ProTec executive
23   members due to her age, and nothing was done by ProTec to correct their
24   inappropriate behavior.
25         30.      On August 2, 2016, as part of Plaintiff’s job, Ms. Swirski circulated
26   via email an inspirational quote from Andy Stanley, to all of ProTec’s leaders as
27   she regularly did, stating that “leaders who don’t listen will eventually be
28   surrounded by people who have nothing to say.”
                                    COMPLAINT FOR DAMAGES
                                                6
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.7 Page 7 of 40




 1         31.    That same day, ProTec’s President and Chief Executive Officer, Mr.
 2   Rauch, responded to Ms. Swirski’s email, including Mr. Henley in the email,
 3   assuming that it was directed at him.
 4         32.    Mr. Rauch further insinuated that Ms. Swirski was “crying out for
 5   something,” wanted attention, and that “Coworkers who don’t listen to (and do)
 6   what their boss asks them to do will soon be looking for another job.”
 7         33.    Mr. Rauch’s inappropriate email was not meant to be sent to Ms.
 8   Swirski but instead was meant solely for Mr. Henley.
 9         34.    After Mr. Rauch inadvertently sent Ms. Swirski the August 2, 2016
10   email, Ms. Swirski requested that he speak with her privately about his concerns.
11         35.    Ms. Swirski informed Mr. Rauch that, based on his comments in his
12   email intended for Mr. Henley, she felt that her employment was threatened.
13         36.    Ms. Swirski further informed Mr. Rauch that she was uncomfortable
14   and felt threatened because she did not know if he was saying additional negative
15   things about her to other co-workers.
16         37.    Despite raising her concerns to Mr. Rauch, no actions were taken to
17   mitigate his inappropriate behavior.
18         38.    This instance was not the only harassing conduct by ProTec’s
19   executive team members that contributed to Ms. Swirski’s intolerable work
20   environment at ProTec.
21         39.    Specifically, for the substantial duration of Ms. Swirski’s employment
22   at ProTec, Mr. Rauch regularly referred to Ms. Allen as his work wife when
23   speaking to Ms. Swirski.
24         40.    Ms. Swirski told Mr. Rauch that this notation was inappropriate and
25   gave the wrong impression to her and the rest of his employees.
26         41.    Despite the warning, Mr. Rauch ignored Ms. Swirski and continued to
27   make those remarks.
28         42.    One month after Mr. Rauch inadvertently sent Ms. Swirski the
                                  COMPLAINT FOR DAMAGES
                                              7
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.8 Page 8 of 40




 1   inappropriate and disrespectful email, Ms. Swirski received a raise.
 2          43.    Part of Ms. Swirski’s duties as Human Resources Manager was to deal
 3   with sexual harassment and other employee-related complaints, including but not
 4   limited to former employee allegations against ProTec executive members and
 5   communicating with ProTec’s employment attorney, Mike Drenan (“Mr. Drenan”)
 6   regarding formal allegations against ProTec.
 7          44.    Part of Ms. Swirski’s job duties as Human Resources Manager was to
 8   be the main point of contact with ProTec’s employment attorney, Mr. Drenan.
 9          45.    One particular complaint ProTec received was from an employee
10   alleging sexual harassment and fraud against ProTec.
11          46.    On August 29, 2019, Mr. Drenan requested several documents from
12   ProTec to evaluate and attempt to settle these allegations.
13          47.    In response, Mr. Rauch undermined Ms. Swirski by including Ms.
14   Allen on emails pertaining to documents and information requested from Mr.
15   Drenan, even though it was Ms. Swirski’s responsibility.
16          48.    On August 29, 2019, in response to Ms. Allen’s and Mr. Rauch’s
17   interference with Ms. Swirski’s inability to perform her job duties, Ms. Swirski
18   sent an email asking Ms. Allen and Mr. Rauch to stay in their own lanes with
19   regards to their job duties.
20          49.    That same day, Mr. Rauch responded stating that they were all staying
21   in their own “lanes” and that he added Ms. Allen to the emails because he did not
22   believe that Ms. Swirski had the same opinions on how to settle the lawsuit by
23   ProTec’s former employee.
24          50.    In his August 29, 2019 email to Ms. Swirski, Mr. Rauch stated he did
25   not believe that Ms. Swirski had the same level of concern about not spending close
26   to six figures to settle the lawsuit.
27          51.    The next day, on August 30, 2019, Ms. Swirski sent Mr. Rauch an
28   email in her last attempt to solve their issues regarding Ms. Swirski’s role and
                                    COMPLAINT FOR DAMAGES
                                               8
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.9 Page 9 of 40




 1   responsibilities when allegations are made against ProTec and ProTec’s executive
 2   team members.
 3         52.    In the August 30, 2019 email, Ms. Swirski specifically requested that
 4   Mr. Rauch speak with Ms. Swirski privately instead of in front of other ProTec
 5   employees regarding any personal or professional issues he has with her.
 6         53.    This was not the first time Ms. Swirski requested Mr. Rauch bring his
 7   concerns about Ms. Swirski to her personally instead of in front of other ProTec
 8   employees, like he had done on August 2, 2016 and August 29, 2019.
 9         54.    After Mr. Rauch inadvertently sent Ms. Swirski an email on August 2,
10   2016 stating that she wanted attention, Ms. Swirski requested that he speak with
11   her privately about his concerns.
12         55.    In her August 30, 2019 email, Ms. Swirski also requested that she and
13   Mr. Rauch discuss the issues pertaining to the former employees’ complaint against
14   ProTec.
15         56.    Mr. Rauch responded stating that it would be best for them to meet the
16   following Tuesday, September 3, 2019.
17         57.    At the September 3, 2019 meeting, the executive team consisting of
18   Mr. Rauch, Ms. Allen, and Ms. Swirski were present.
19         58.    During this discussion between Ms. Swirski, Ms. Allen, and Mr.
20   Rauch, Ms. Swirski reiterated the need for the executive team to stay in their
21   respective lanes, meaning human resources would deal with human resources
22   matters and issues.
23         59.    Ms. Swirski made this request due in part to the fact that Ms. Swirski
24   was often undermined from making human resources decisions since Mr. Rauch
25   would hold meetings with Ms. Allen regarding human resources issues after Ms.
26   Swirski would leave for the day.
27         60.    Mr. Rauch later expressed to Ms. Swirski that he was the President of
28   the company and all lanes were his lanes.
                                  COMPLAINT FOR DAMAGES
                                                 9
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.10 Page 10 of 40




 1         61.    Ms. Swirski finally had enough and was forced to resign from her
 2   position at ProTec because ProTec had created a hostile and abusive work
 3   environment.
 4         62.    Throughout her employment with ProTec, Ms. Swirski continued to
 5   feel hostilities from other members of ProTec’s executive team, causing a hostile
 6   and abusive work environment.
 7                       Age Discrimination by Defendant ProTec
 8         63.    On or around January 22, 2018, ProTec’s executive team met to
 9   discuss which members of the team would be trained to use DISC, which is an
10   employee assessment tool used by Human Resources Managers.
11         64.      Not only is DISC commonly used by Human Resources Managers,
12   training Human Resources Managers in DISC highly benefits the employer
13   because it allows the Human Resources Manager to promote and improve
14   productivity, teamwork, leadership, sales, and communication within the company.
15         65.    Ms. Swirski volunteered to be trained in DISC as the Human
16   Resources Manager.
17         66.    Ms. Swirski knew that it would be beneficial for ProTec to train the
18   Human Resources Manager in DISC as it is a tool that was primarily used by
19   individuals in her same or similar position.
20         67.    Training Ms. Swirski in DISC would improve her ability to promote
21   productivity, teamwork, leadership, and communication between employees at
22   ProTec, which would be valuable to ProTec.
23         68.    Only three (3) employees were selected to be trained to use the DISC
24   instrument because of the cost and training DISC requires.
25         69.    In response to Ms. Swirski requesting the DISC training, Ms. Allen,
26   the Chief Financial Officer at ProTec, made a comment insinuating that the
27   company did not want to spend the six thousand dollars ($6,000.00) it would cost
28   to train someone if Ms. Swirski was going to leave ProTec.
                                  COMPLAINT FOR DAMAGES
                                               10
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.11 Page 11 of 40




 1         70.     Ms. Allen posed this statement as a question and made it in front of
 2   ProTec’s entire executive team, to point out Ms. Swirski’s age.
 3         71.     When Ms. Allen made this statement, Ms. Swirski was approximately
 4   fifty-seven years old.
 5         72.     Ms. Swirski responded to Ms. Allen’s question in front of ProTec’s
 6   entire executive team by stating that such a question regarding her time at ProTec
 7   to one of the oldest individuals in the room, was inappropriate.
 8         73.     Ms. Swirski was singled out and harassed by Ms. Allen’s statement
 9   because it was made in front of Ms. Swirski’s colleagues.
10         74.     Ms. Allen was not the only member of ProTec that felt that way about
11   Ms. Swirski’s age and future at ProTec.
12         75.     David Chavez (“Mr. Chavez”), a third-party consultant hired by Mr.
13   Rauch to help with company growth and development, agreed with Ms. Allen’s
14   question regarding Ms. Swirski’s length of employment at ProTec.
15         76.     Mr. Chavez stated that Ms. Allen’s question was in fact an appropriate
16   question to ask.
17         77.     On or around January 22, 2018, in further response to Ms. Allen’s
18   question at the DISC training meeting, Ms. Swirski sent an email to both Mr. Rauch
19   and Ms. Allen stating that she had no plans to retire and intended to work for ProTec
20   for a long time.
21         78.     Ms. Allen responded with “Yay!” While Mr. Henley and Mr. Adams
22   responded with only smiley faces, Mr. Rauch ignored Ms. Swirski’s email
23   completely.
24         79.     Ms. Swirski did not feel that these smiley faces communicated their
25   understanding regarding Ms. Swirski’s serious concerns about her future
26   employment status at ProTec.
27         80.     Ms. Swirski took a few days off of work after the passing of her
28   husband on January 28, 2019. Mr. Rauch was aware of the death of Ms. Swirski’s
                                   COMPLAINT FOR DAMAGES
                                               11
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.12 Page 12 of 40




 1   husband.
 2          81.       On February 4, 2019, Ms. Swirski returned to work.
 3          82.       On the day of her return, Mr. Rauch told Ms. Swirski that she should
 4   bring in her six-month-old puppy, Gunny, into the office instead of leaving her at
 5   home all day.
 6          83.       This was not the first time Ms. Swirski was permitted by Mr. Rauch
 7   to bring her puppy into the office, but per his advice Ms. Swirski brought Gunny
 8   into the office every day after the passing of her husband.
 9          84.       Other employees also brought their dogs into the office.
10          85.       Mr. Rauch informed Ms. Swirski that having dogs in the workplace
11   was beneficial for their employees.
12          86.       On approximately three separate occasions, near the end of Ms.
13   Swirski’s employment at ProTec, Ms. Allen spoke with Ms. Swirski in passing
14   and alluded to the fact that her dog would make a good therapy dog and that
15   taking her dog to visit hospitals and retirement homes would be a good retirement
16   job for Ms. Swirski.
17          87.       Ms. Swirski had no intention of retiring to visit hospitals, nursing
18   homes and rest homes with a therapy dog as Ms. Allen suggested.
19                                   Offsite Company Retreats
20          88.       Mr. Chavez facilitated, organized, and planned offsite quarterly
21   company retreats for ProTec.
22          89.       During the company retreats the employees would participate in
23   strategic planning and organizational structure activities.
24          90.       At the March 2018 company retreat, Mr. Chavez asked the ProTec
25   team members to state which position they held and where they see those positions
26   in the future.
27          91.       When Ms. Swirski answered stating her position title, Mr. Chavez
28   publicly stated in front of the entire executive team that it was unknown for how
                                      COMPLAINT FOR DAMAGES
                                                  12
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.13 Page 13 of 40




 1   long Ms. Swirski would be the Human Resources Manager at ProTec.
 2          92.   Ms. Swirski was subjected to this type of unwarranted harassment in
 3   front of her colleagues because she was over the age forty.
 4          93.   This was not the first time that Ms. Swirski experienced this type of
 5   conduct during her employment at ProTec by ProTec’s high level executives.
 6                            Ms. Swirski’s Constructive Discharge
 7          94.   Ms. Swirski experienced public humiliation in front of her colleagues
 8   because of her age, ever since Mr. Rauch’s August 2, 2016 email, until Ms. Swirski
 9   was left with no alternative except to resign on November 8, 2019.
10          95.   On April 4, 2018, Ms. Swirski, Ms. Allen, and Mr. Rauch had a
11   meeting in which Mr. Rauch, in front of Ms. Swirski, discussed Ms. Allen receiving
12   a raise.
13          96.   At no point during the April 4, 2018 meeting did he discuss a raise for
14   Ms. Swirski who had been working for ProTec for over four years at the time.
15          97.   After the September 3, 2019 meeting, where Ms. Swirski requested
16   that Ms. Allen and Mr. Rauch stay in their respective lanes, Ms. Swirski finally had
17   enough and was forced to resign from her position at ProTec because ProTec had
18   created a hostile and abusive work environment.
19          98.   On October 28, 2019, Ms. Swirski formally submitted her letter of
20   resignation from her position as ProTec’s Human Resources Manager after
21   working there for over five years.
22          99.   Ms. Swirski felt she had no choice but to resign after having endured
23   three years of ProTec’s continuous harassment due to Ms. Swirski’s age, her lack
24   of adequate compensation, and ProTec’s failure to take appropriate corrective
25   action.
26          100. At the time of Ms. Swirski’s resignation, she was forced to sign a form
27   with a waiver of all “work related injuries, harassment, and/or alleged
28   discriminations” in order to receive her final pay and stock options. (A true and
                                  COMPLAINT FOR DAMAGES
                                               13
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.14 Page 14 of 40




 1   accurate copy of the Notice of Employee of Change in Relationship is attached and
 2   incorporated by reference as Exhibit C).
 3         101. Every employee who resigned or was terminated was forced to sign
 4   the same form in order to receive their final paycheck.
 5         102. After Ms. Swirski’s last day on November 8, 2019, Ms. Allen replaced
 6   Ms. Swirski as ProTec’s Human Resources Manager.
 7         103. Ms. Allen is at least a decade younger than Ms. Swirski.
 8         104. On approximately May 8, 2020, ProTec posted a job opening on
 9   LinkedIn for a Human Resources Director, with similar duties that Ms. Swirski had
10   performed.
11         105. The duties for the May 8, 2020 Human Resources Director job
12   opening post included the following:
13                a. Providing leadership and guidance by overseeing talent
14                   acquisition;
15                b. Functioning as a strategic, human capital business advisor to the
16                   senior management team; and
17                c. Develop initiatives, policies and programs to complement existing
18                   practices and create consistency across the organization.
19         106. The potential candidate has the opportunity to make more money than
20   Ms. Swirski for the same or similar role.
21         107. ProTec is offering the potential candidate a salary anywhere from
22   eighty thousand dollars ($80,000.00) to a hundred thousand dollars ($100,000.00),
23   including medical, vision, dental, and retirement benefits, and stock options. (A
24   true and accurate copy of the LinkedIn Job Posting is attached and incorporated by
25   reference as Exhibit D).
26   ///
27   ///
28   ///
                                    COMPLAINT FOR DAMAGES
                                                 14
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.15 Page 15 of 40




 1   ///
 2                               FIRST CAUSE OF ACTION
 3                        Age Discrimination – Violation of ADEA
 4                            Violation of 29 U.S.C. § 621, et seq.
 5                                 (Against All Defendants)
 6         108. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 7   of the foregoing and subsequent paragraphs in this Complaint as though these
 8   paragraphs were set forth in full herein.
 9         109. The purpose of the Age Discrimination in Employment Act of 1967 is
10   “to promote employment of older persons based on their ability rather than age, to
11   prohibit arbitrary age discrimination in employment.” 29 U.S.C. § 621.
12         110. At all times herein mentioned, the ADEA, 29 U.S.C. § 621, was in full
13   force and effect and binding on Defendant.
14         111. This statute required Defendant to refrain from discriminating against
15   any employee on the basis of age.
16         112. Within the time provided under the ADEA, Plaintiff filed a Complaint
17   against Defendant with the EEOC alleging discrimination based on age, and
18   retaliation as prohibited by the ADEA, and received-a-right to sue letter.
19         113. Age is not a bona fide occupational qualification for Plaintiff’s
20   position.
21         114. Defendant has engaged in the practice of age discrimination against
22   Plaintiff on the account of her being fifty-nine years of age, in violation of 29 U.S.C.
23   § 621, by, among other things:
24               a. During the January 22, 2018, DISC training meeting, Plaintiff was
25                  singled out due to her age. Ms. Allen, the Chief Financial Officer at
26                  ProTec, stated that the company did not want to spend the six thousand
27                  dollars ($6,000) it would cost to train an employee like Plaintiff if she
28                  was going to leave ProTec soon because she was at the age of
                                    COMPLAINT FOR DAMAGES
                                                  15
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.16 Page 16 of 40




 1                retirement. This inappropriate statement was then reinforced by Mr.
 2                Chavez by stating that Ms. Allen’s question was in fact an appropriate
 3                question to ask. Ms. Allen’s statement was made in front of the entire
 4                executive team. When Ms. Allen made this statement, Plaintiff was
 5                approximately fifty-seven years old;
 6             b. Ms. Allen’s multiple inappropriate and uncalled for remarks
 7                pertaining to Plaintiff’s dog, specifically alluding to the fact that
 8                taking care of a dog is a good retirement job for Plaintiff;
 9             c. During the March 2018 quarterly off-site company retreat, Mr.
10                Chavez publicly announced that the length of Plaintiff’s continued
11                employment as ProTec’s Human Resources Manager was unknown;
12             d. Ms. Allen and Mr. Rauch’s constant interference with Plaintiff’s
13                ability to perform her duties even though she was more than qualified
14                to do so; and
15             e. Constructively terminating her employment: ProTec’s failure to
16                prevent executive team members from making age related remarks,
17                attempting to prevent giving Plaintiff a fair and equal opportunity to
18                receive training to benefit her role as ProTec’s Human Resources
19                Manager, and creating intolerable working conditions that forced
20                Plaintiff to terminate her employment, as any reasonable person would
21                have done under the circumstances.
22         115. Defendant’s conduct, including its continuing conduct, led to
23   Plaintiff’s constructive discharge.
24         116. Defendant has taken and maintained the discriminatory practices at all
25   times relevant to the claims in this lawsuit and continues to engage in unwarranted
26   and unlawful harassing conduct.
27         117. As a direct and proximate result of Defendant’s discriminatory
28   practices as described above, Plaintiff has suffered damages and continues to suffer
                                   COMPLAINT FOR DAMAGES
                                                16
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.17 Page 17 of 40




 1   damages including economic losses and emotional distress, in an amount to be
 2   determined at trial.
 3         118. The foregoing constitutes illegal discrimination prohibited by the
 4   ADEA, 29 U.S.C. § 621.
 5         119. Defendant, through its officers, managing agents and/or its
 6   supervisors, authorized, condoned and/or ratified the unlawful conduct of all of the
 7   other acts alleged herein oppressively and maliciously, with the wrongful intention
 8   of injuring Plaintiff, with an evil and improper motive amounting to malice, and in
 9   conscious disregard of Plaintiff’s rights, in that Defendant refused to allow Plaintiff
10   to engage in normal work duties despite the fact that they knew that Plaintiff was
11   able to perform the essential functions of her position and constructively terminated
12   her employment. Thus, Plaintiff is entitled to recover punitive damages from
13   Defendant.
14         120. Plaintiff requests all relief as hereinafter described.
15                             SECOND CAUSE OF ACTION
16                          Age Discrimination - Violation of FEHA
17              Violation of California Government Code § 12940, et seq.
18                                 (Against All Defendants)
19         121. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
20   of the foregoing and subsequent paragraphs in this Complaint as though these
21   paragraphs were set forth in full herein.
22         122. At all times herein mentioned, the California Fair Employment and
23   Housing Act (“FEHA”), California Government Code § 12940, was in full force
24   and effect and binding on Defendant.
25         123. This statute required Defendant to refrain from discriminating against
26   any employee on the basis of age.
27         124. Within the time provided under FEHA, Plaintiff filed a Complaint
28   against Defendant with the California DFEH alleging discrimination based on age,
                                    COMPLAINT FOR DAMAGES
                                                 17
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.18 Page 18 of 40




 1   and retaliation as prohibited by this section, and received a right-to-sue letter.
 2         125. Age is not a bona fide occupational qualification for Plaintiff’s
 3   position.
 4         126. Defendant has engaged in the practice of age discrimination against
 5   Plaintiff on the account of her age, fifty-nine, in violation of FEHA, by, among
 6   other things:
 7                   a. During the January 22, 2018, DISC training meeting, Plaintiff was
 8                      singled out due to her age. Ms. Allen, the Chief Financial Officer
 9                      at ProTec, stated that the company did not want to spend the six
10                      thousand ($6,000.00) dollars it would cost to train an employee like
11                      Plaintiff if she was going to leave ProTec soon because she was at
12                      the age of retirement. Ms. Allen’s statement was made in front of
13                      the entire executive team. This inappropriate statement was then
14                      reinforced by Mr. Chavez by stating that Ms. Allen’s question was
15                      in fact an appropriate question to ask. When Ms. Allen made this
16                      statement, Plaintiff was approximately fifty-seven years old;
17                   b. Ms. Allen’s multiple inappropriate and uncalled for remarks
18                      pertaining to Plaintiff’s dog, specifically alluding to the fact that
19                      taking care of a dog is a good retirement job for Plaintiff;
20                   c. During the March 2018 quarterly off-site company retreat, Mr.
21                      Chavez publicly announced that the length of Plaintiff’s continued
22                      employment as ProTec’s Human Resources Manager was
23                      unknown, in front of Plaintiff’s colleagues;
24                   d. Ms. Allen and Mr. Rauch’s constant interference with Plaintiff’s
25                      ability to perform her duties even though she was more than
26                      qualified to do so; and
27                   e. Constructively terminating her employment: ProTec’s failure to
28                      prevent executive team members from making age related remarks,
                                     COMPLAINT FOR DAMAGES
                                                  18
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.19 Page 19 of 40




 1                   attempting to prevent giving Plaintiff a fair and equal opportunity
 2                   to receive training to benefit her role as ProTec’s Human
 3                   Resources Manager, and creating intolerable working conditions
 4                   that forced Plaintiff to terminate her employment, as any
 5                   reasonable person would have done under the circumstances.
 6         127. Defendant’s conduct, including its continuing conduct, led to
 7   Plaintiff’s constructive discharge.
 8         128. Defendant has taken and maintained the discriminatory practices at all
 9   times relevant to the claims in this lawsuit and continues to engage in unwarranted
10   and unlawful harassing conduct.
11         129. As a direct and proximate result of Defendant’s discriminatory
12   practices as described above, Plaintiff has suffered damages and continues to suffer
13   damages, including economic losses and emotional distress, in an amount to be
14   determined at trial.
15         130. The foregoing constitutes illegal discrimination prohibited by FEHA,
16   California Government Code § 12940(a).
17         131. By reason of the conduct by Defendant herein, Plaintiff has retained
18   attorneys to prosecute her claims under FEHA. Plaintiff is therefore entitled to
19   recover reasonable attorneys’ fees and costs pursuant to California Government
20   Code § 12965(b), in addition to other damages as provided by law and as alleged
21   herein.
22         132. Defendant through its officers, managing agents and/or its supervisors,
23   authorized, condoned and/or ratified the unlawful conduct of all of the other the
24   acts alleged herein oppressively and maliciously, with the wrongful intention of
25   injuring Plaintiff, with an evil and improper motive amounting to malice, and in
26   conscious disregard of Plaintiff’s rights, in that Defendant refused to allow Plaintiff
27   to engage in normal work duties despite the fact that they knew that Plaintiff was
28   able to perform the essential functions of her position and constructively terminated
                                   COMPLAINT FOR DAMAGES
                                                 19
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.20 Page 20 of 40




 1   her employment. Thus, Plaintiff is entitled to recover punitive damages from
 2   Defendant.
 3         133. Plaintiff requests all relief as hereinafter described.
 4                             THIRD CAUSE OF ACTION
 5                 Hostile Work Environment – Violation of Title VII
 6                         Violation of 42 U.S.C. § 2000, et seq.
 7                                (Against All Defendants)
 8         134. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 9   of the foregoing and subsequent paragraphs in this Complaint as though these
10   paragraphs were set forth in full herein.
11         135. Defendant’s conduct, as alleged, violated Title VII of the Civil Rights
12   Act of 1964 (“Title VII”), pursuant to 42 U.S.C. § 2000(e).
13         136. Defendant committed unlawful employment practices subjecting
14   Defendant to liability for the following:
15                a. Unwarranted harassment towards Plaintiff, which created a hostile
16                   work environment, in whole or in part on the basis of Plaintiff’s
17                   age, in violation of 42 U.S.C. § 2000(e)(a); and
18                b. Attempting to prevent giving Plaintiff an equal and fair opportunity
19                   to receive DISC training due to her age, in violation of 42 U.S.C.
20                   § 2000(e).
21         137. Defendant’s harassing conduct includes but is not limited to Mr.
22   Rauch’s August 2, 2016 email to Plaintiff, insinuating that she may be fired if she
23   does not do as she is told; Ms. Allen’s question regarding Plaintiff’s plans to stay
24   at the company in front of the entire ProTec executive team; Mr. Chavez’s
25   statement, ultimately agreeing with Ms. Allen; and Mr. Chavez’s remark and
26   question at the March 2018 company retreat pertaining to Plaintiff’s employment
27   status at ProTec.
28         138. When each of the above statements was made, Plaintiff was over the
                                   COMPLAINT FOR DAMAGES
                                                 20
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.21 Page 21 of 40




 1   age of forty years old.
 2         139. Plaintiff was made to feel as though she was not entitled to the DISC
 3   training and that the future of her career and employment at ProTec were in danger
 4   due to her age.
 5         140. Defendant failed and refused to remedy this hostile work environment
 6   and permitted Plaintiff to be harassed by executive team members on account of
 7   her age.
 8         141. The unlawful conduct alleged above was engaged in by Defendant and
 9   other executive members at ProTec, who were acting on behalf of ProTec, at all
10   times relevant to this Complaint within the scope and course of their employment.
11         142. Such harassment was so severe and pervasive that it altered the
12   conditions of Plaintiff’s employment, creating a hostile, abusive work environment
13   and thereby endangering Plaintiff’s physical and mental health and making her
14   working conditions intolerable. Said harassment was sufficiently extreme to
15   amount to a change in the terms and conditions of Plaintiff’s employment.
16         143. As a direct and legal result of Defendant’s and its officers, managing
17   agents and/or its supervisors’ conduct, Plaintiff has suffered and continues to suffer
18   consequential and special damages, including but not limited to substantial losses
19   in earnings, other employment benefits, as well as emotional distress damages, and
20   attorneys’ fees, in the amount according to proof at trial.
21         144. Said actions by Defendant justify the imposition of punitive damages
22   in that the actions were against public policy. Defendant committed the acts alleged
23   herein maliciously, fraudulent and oppressively, with the wrongful intention of
24   injuring Plaintiff, with an improper and evil motive amounting to malice, and in
25   conscious disregard of Plaintiff’s rights.
26   ///
27   ///
28   ///
                                   COMPLAINT FOR DAMAGES
                                                  21
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.22 Page 22 of 40




 1   ///
 2                             FOURTH CAUSE OF ACTION
 3                  Hostile Work Environment – Violation of FEHA
 4              Violation of California Government Code § 12940, et seq.
 5                                (Against All Defendants)
 6         145. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 7   of the foregoing and subsequent paragraphs in this Complaint as though these
 8   paragraphs were set forth in full herein.
 9         146. Defendant’s conduct, as alleged, violated FEHA, California
10   Government Code § 12940(a).
11         147. Defendant committed unlawful employment practices subjecting
12   Defendant to liability for the following:
13                a. Unwarranted harassment toward Plaintiff, which created a hostile
14                   work environment, in whole or in part on the basis of Plaintiff’s
15                   age in violation of California Government Code § 12940(j); and
16                b. Failing to take all reasonable steps to prevent discrimination,
17                   harassment, and retaliation based on age, in violation of California
18                   Government Code § 12940(k).
19         148. Defendant’s harassing conduct includes but is not limited to Mr.
20   Rauch’s August 2, 2016 email to Plaintiff, insinuating that she may be fired; Ms.
21   Allen’s question regarding Plaintiff’s plans to stay at the company, in front of the
22   entire ProTec executive team; Mr. Chavez’s statement, ultimately agreeing with
23   Ms. Allen; and Mr. Chavez’s remark and question at the March 2018 company
24   retreat pertaining to Plaintiff’s continued employment status at ProTec.
25         149. When each of the above statements was made, Plaintiff was over the
26   age of forty years old.
27         150. Plaintiff was made to feel as though she was not entitled to the DISC
28   training, and the future of her career and employment at ProTec were in danger due
                                   COMPLAINT FOR DAMAGES
                                                 22
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.23 Page 23 of 40




 1   to her age.
 2         151. Defendant failed and refused to remedy this hostile work environment
 3   and permitted Plaintiff to be harassed by executive team members on account of
 4   her age.
 5         152. The unlawful conduct alleged above was engaged in by Defendant and
 6   other executive members at ProTec, who were acting on behalf of ProTec, at all
 7   times relevant to this Complaint within the scope and course of their employment.
 8         153. Such harassment was so severe and pervasive that it altered the
 9   conditions of Plaintiff’s employment, creating a hostile, abusive work environment,
10   thereby endangering Plaintiff’s physical and mental health and making her working
11   conditions intolerable. Said harassment was sufficiently extreme to amount to a
12   change in the terms and conditions of Plaintiff’s employment.
13         154. As a direct and legal result of Defendant’s and its officers, managing
14   agents and/or its supervisors’ conduct, Plaintiff has suffered and continues to suffer
15   consequential and special damages, including but not limited to substantial losses
16   in earnings, other employment benefits, as well as emotional distress damages, and
17   attorneys’ fees, all to her damage in the amount according to proof at trial.
18         155. Said actions by Defendant justify the imposition of punitive damages
19   in that the actions were against public policy. Defendant committed the acts alleged
20   herein maliciously, fraudulent and oppressively, with the wrongful intention of
21   injuring Plaintiff, with an improper and evil motive amounting to malice, and in
22   conscious disregard of Plaintiff’s rights.
23                             FIFTH CAUSE OF ACTION
24                          Retaliation – Violation of Title VII
25                          Violation of 42 U.S.C. § 2000, et seq.
26                                (Against All Defendants)
27         156. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
28   of the foregoing and subsequent paragraphs in this Complaint as though these
                                   COMPLAINT FOR DAMAGES
                                                  23
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.24 Page 24 of 40




 1   paragraphs were set forth in full herein.
 2         157. Title VII, 42 U.S.C. § 2000(e)-3, provides that “it shall be unlawful
 3   employment practices for an employer to discriminate against any of his
 4   employees . . . because he has opposed any practice made an unlawful employment
 5   practice by this subchapter.”
 6         158. At all relevant times hereto, Title VII, 42 U.S.C. § 2000 was in full
 7   force and effect and was binding on Defendant.
 8         159. Said statue required Defendant, and its employees and agents, to
 9   refrain from retaliating against any employee because of their age.
10         160. Notwithstanding the statutory prohibition against retaliation contained
11   in 42 U.S.C. § 2000, Defendant retaliated against Plaintiff by imposing the
12   foregoing enumerated adverse employment actions against her.
13         161. Among other things, Plaintiff was subject to retaliation because of
14   Plaintiff’s complaints about discrimination and hostile work environment,
15   withholding from Plaintiff the fair and equal opportunity of receiving training
16   without personal investigation into her employment future at ProTec and giving
17   her no other alternative but to resign.
18         162. Specific retaliatory conduct by Defendant included:
19                a. The President and Chief Executive Officer of ProTec, Mr. Rauch
20                   personally and inadvertently sent Plaintiff an email on August 2,
21                   2016, insinuating Plaintiff would be fired from ProTec if she did
22                   not do as she was asked. This email was sent in response to
23                   Plaintiff’s attempt to promote leadership at ProTec by sending an
24                   inspirational quote to other employees;
25                b. Requesting and volunteering for training using DISC at a ProTec
26                   team meeting on January 22, 2018 but was subsequently ridiculed
27                   and questioned by Ms. Allen and Mr. Chavez as to her length of
28                   employment at ProTec because of her age;
                                     COMPLAINT FOR DAMAGES
                                                 24
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.25 Page 25 of 40




 1                c. Mr. Chavez’s statements at the March 2018 company retreat in
 2                   front of Plaintiff and ProTec’s entire executive team, stating that
 3                   Plaintiff’s employment and future at ProTec was unknown; and
 4                d. Inadequate compensation based on Plaintiff’s overqualifications
 5                   for her job as Human Resources Manager and then ProTec’s
 6                   subsequent conduct of posting a job listing several months after
 7                   Plaintiff’s forced departure offering a potential candidate a much
 8                   higher salary for Plaintiff’s old job.
 9         163. Defendant’s violation of Plaintiff’s statutory and constitutional rights
10   is inconsistent with and hostile to the public’s interest in asserting rights and has a
11   chilling effect on such protected activity.
12         164. Defendant’s arguments for denying reasonable accommodation and
13   discharging Plaintiff is pretextual in nature and calculated to disguise the
14   motivating basis of the adverse employment action to which Plaintiff was subjected.
15         165. As a direct and legal result of Defendant’s and its officers, managing
16   agents and/or its supervisors’ conduct, Plaintiff has suffered and continues to suffer
17   consequential and special damages, including but not limited to substantial losses
18   in earnings, other employment benefits, as well as emotional distress damages, and
19   attorneys’ fees, all to her damage in the amount according to proof at trial.
20         166. Said actions by Defendant justify the imposition of punitive damages
21   in that the actions were against public policy. Defendant committed the acts alleged
22   herein maliciously, fraudulent and oppressively, with the wrongful intention of
23   injuring Plaintiff, with an improper and evil motive amounting to malice, and in
24   conscious disregard of Plaintiff’s rights.
25   ///
26   ///
27   ///
28   ///
                                   COMPLAINT FOR DAMAGES
                                                   25
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.26 Page 26 of 40




 1   ///
 2                              SIXTH CAUSE OF ACTION
 3                            Retaliation – Violation of FEHA
 4                  Violation of California Government Code § 12940(h)
 5                                (Against All Defendants)
 6          167. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 7   of the foregoing and subsequent paragraphs in this Complaint as though these
 8   paragraphs were set forth in full herein.
 9          168. Defendant retaliated       against Plaintiff because she opposed
10   discrimination in the workplace by Defendant engaging in a course of conduct in
11   violation of California Government Code § 12940(h).
12          169. At all times material hereto, Defendant was prohibited from retaliating
13   against employees who oppose practices forbidden by FEHA and who engage in
14   protected activity.
15          170. Among other things, Plaintiff was subject to retaliation because of
16   Plaintiff’s complaints about discrimination and hostile work environment,
17   withholding from Plaintiff the fair and equal opportunity of receiving training
18   without personal investigation into her employment future at ProTec and forcing
19   her to quit.
20          171. Specific retaliatory conduct by Defendant included:
21                  a. The President and Chief Executive Officer of ProTec, Mr. Rauch
22                     personally and inadvertently sent Plaintiff an email on August 2,
23                     2016, insinuating Plaintiff would be fired from ProTec if she did
24                     not do as she was asked. This email was sent in response to
25                     Plaintiff’s attempt to promote leadership at ProTec by sending an
26                     inspirational quote to other employees;
27                  b. Requesting and volunteering for training using DISC at a ProTec
28                     team meeting on January 22, 2018 but was subsequently ridiculed
                                   COMPLAINT FOR DAMAGES
                                                 26
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.27 Page 27 of 40




 1                    and questioned by Ms. Allen and Mr. Chavez as to her length of
 2                    employment at ProTec because of her age;
 3                c. Mr. Chavez’s statements at the March 2018 company retreat in
 4                    front of Plaintiff and ProTec’s entire executive team, stating that
 5                    Plaintiff’s employment and future at ProTec was unknown; and
 6                d. Inadequate compensation based on Plaintiff’s overqualifications
 7                    for her job as Human Resources Manager at ProTec and then
 8                    posting a job listing several months after Plaintiff’s departure
 9                    offering a potential candidate the opportunity for a much higher
10                    salary.
11         172. Such conduct as described herein violates FEHA, California
12   Government Code § 12940(h), which makes it unlawful to discriminate against an
13   employee because she has opposed discriminatory practices.
14         173. As a direct and proximate result of Defendant’s discriminatory
15   practices as described above, Plaintiff has suffered damages and continues to suffer
16   damages including economic losses and emotional distress, in an amount to be
17   determined at trial.
18         174. As a further direct and proximate result of Defendant’s conduct,
19   Plaintiff has suffered loss of peace of mind and future security, and has suffered
20   embarrassment, humiliation, mental and emotional pain and distress and
21   discomfort, all to her detriment and damage in amounts not fully ascertained but
22   within the jurisdiction of this Court and subject to proof at the time of trial.
23         175. By reason of Defendant’s conduct herein, Plaintiff has retained
24   attorneys to prosecute her claims under FEHA. Plaintiff is therefore entitled to
25   recover reasonable attorneys’ fees and costs pursuant to California Government
26   Code § 12965(b), in addition to other damages as provided by law and as alleged
27   herein.
28         176. Defendant through its officers, managing agents and/or its supervisors,
                                   COMPLAINT FOR DAMAGES
                                                 27
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.28 Page 28 of 40




 1   authorized, condoned and/or ratified the unlawful conduct of all of the other the
 2   acts alleged herein oppressively and maliciously, with the wrongful intention of
 3   injuring Plaintiff, with an evil and improper motive amounting to malice, and in
 4   conscious disregard of Plaintiff’s rights, in that Defendant refused to allow Plaintiff
 5   to engage in normal work duties despite the fact that they knew that Plaintiff was
 6   able to perform the essential functions of her position and constructively terminated
 7   her employment. Thus, Plaintiff is entitled to recover punitive damages from
 8   Defendant.
 9         177. Plaintiff requests all relief as hereinafter described.
10                           SEVENTH CAUSE OF ACTION
11                                   Wrongful Discharge
12                                Violation of Public Policy
13                                (Against All Defendants)
14         178. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
15   of the foregoing and subsequent paragraphs in this Complaint as though these
16   paragraphs were set forth in full herein.
17         179. Plaintiff was employed by Defendant since January 2014.
18         180. Plaintiff was subjected to working conditions at ProTec that violated
19   California public policy, specifically, as alleged above, Defendant subjected
20   Plaintiff to a conscious, systematic, and uncorrected course of age discrimination
21   and retaliation for asserting her feelings about age discrimination and the hostile
22   work environment.
23         181. ProTec intentionally engaged in conduct subjecting Plaintiff to age
24   discrimination as evidenced by Mr. Rauch’s email and comments insinuating
25   Plaintiff was nearing retirement age and that her future at ProTec could be ending
26   soon; Ms. Allen’s personal inquiry into Plaintiff’s length of employment at ProTec
27   due to her age, thus withholding from her the same opportunities as other
28   employees; and Mr. Chavez’s comments in front of other ProTec employees stating
                                   COMPLAINT FOR DAMAGES
                                                 28
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.29 Page 29 of 40




 1   that Plaintiff’s length of continued employment at ProTec was unknown.
 2         182. Plaintiff’s refusal to allow ProTec executive members to engage in
 3   conduct that created a hostile work environment for others, which was not only part
 4   of her job but it was also on account of her inability to work in an environment in
 5   which she subjected to unwarranted harassment due to her age, is protected activity.
 6         183. Defendant’s unlawful conduct was so intolerable that a reasonable
 7   person in Plaintiff’s position would have no reasonable alternative, except to resign.
 8         184. As alleged above, Plaintiff gave Defendant the opportunity to correct
 9   their intolerable discriminatory and retaliatory conduct and gave Defendant a
10   chance to make good on both Ms. Allen’s remarks on January 22, 2018 and Mr.
11   Rauch’s email on August 2, 2016, yet Defendant ignored and continued to make
12   the same or similar comments, subjecting Plaintiff to intolerable discriminatory and
13   retaliatory working conditions.
14         185. Plaintiff was harmed by Defendant’s conduct, including the
15   intolerable working conditions that forced her to resign and lose her wages.
16         186. The intolerable working conditions described above were a substantial
17   factor in causing Plaintiff’s harm.
18         187. Defendant through its officers, managing agents and/or its supervisors,
19   authorized, condoned and/or ratified the intentional, malicious or grossly negligent
20   and reckless conduct, which caused the intolerable working conditions and the
21   harm that Plaintiff was subjected to, which justifies an award of punitive damages.
22                            EIGHTH CAUSE OF ACTION
23                 Failure to Prevent Retaliation – Violation of FEHA
24              Violation of California Government Code § 12940, et seq.
25                                (Against All Defendants)
26         188. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
27   of the foregoing and subsequent paragraphs in this Complaint as though these
28   paragraphs were set forth in full herein.
                                   COMPLAINT FOR DAMAGES
                                                 29
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.30 Page 30 of 40




 1            189. Plaintiff was subjected to discrimination based on her age. As set forth
 2   above, Plaintiff requested to be trained in using DISC which was to be integrated
 3   in ProTec’s workplace to improve productivity, teamwork, leadership, sales, and
 4   communication.
 5            190. Training in using DISC was crucial to enhancing Plaintiff’s ability to
 6   perform her job duties as ProTec’s Human Resources Manager.
 7            191. Instead of allowing Plaintiff a fair and equal opportunity to get DISC
 8   training outright, Ms. Allen and Mr. Chavez instead made inappropriate remarks
 9   pertaining to Plaintiff’s age as they believed she could and should retire.
10            192. Plaintiff reasonably felt that she was not entitled to DISC training and
11   that the future of her career and employment at ProTec was in danger because of
12   her age.
13            193. ProTec failed to take all reasonable steps to prevent age discrimination
14   against Plaintiff.
15            194. Moreover, on August 2, 2016, Mr. Rauch sent an email to Plaintiff
16   and other ProTec employees that specifically questioned Plaintiff’s employment
17   future at ProTec by stating that she would be fired if she did not do as she was
18   asked.
19            195. Even after Plaintiff complained to Mr. Rauch and Ms. Allen about the
20   inappropriate email that was inadvertently sent to Plaintiff on August 2, 2016,
21   nothing was done to mitigate the repulsive behavior of ProTec’s executive team
22   members.
23            196. Subsequently increasing Plaintiff’s salary one month after Mr. Rauch
24   inappropriately and inadvertently sent a disrespectful email to Plaintiff does not
25   constitute prevention under FEHA, California Government Code § 12940.
26            197. Therefore, the conduct by ProTec’s executive team members and
27   employees continued through Plaintiff’s employment, making the workplace
28   intolerable, giving Plaintiff no other option but to resign.
                                    COMPLAINT FOR DAMAGES
                                                 30
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.31 Page 31 of 40




 1            198. As a result of Defendant’s conduct, Plaintiff has suffered and
 2   continues to suffer damages, including economic losses and emotional distress, in
 3   an amount to be determined at trial.
 4            199. Defendant’s actions were willful, malicious, and oppressive, and were
 5   committed with the wrongful intent to injure Plaintiff and in conscious disregard
 6   of Plaintiff’s rights.
 7            200. Defendant, through its officers, managing agents and/or its
 8   supervisors, authorized, condoned, and/or ratified the unlawful conduct of all of the
 9   other Defendants named in this action. By reason thereof, Plaintiff is entitled to
10   punitive or exemplary damages from Defendants in a sum according to proof at
11   trial.
12                              NINTH CAUSE OF ACTION
13                   Failure to Prevent Harassment – Violation of FEHA
14                    Violation of California Government Code § 12940
15                                 (Against All Defendants)
16            201. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
17   of the foregoing and subsequent paragraphs in this Complaint as though these
18   paragraphs were set forth in full herein.
19            202. On or around January 22, 2018, ProTec’s executive team met to
20   discuss which members of the team would be trained to use DISC, which is an
21   employee assessment tool used by Human Resources Managers.
22            203.   Not only is DISC commonly used by Human Resources Managers,
23   training Human Resources Managers in DISC highly benefits the employer
24   because it allows the Human Resources Manager to promote and improve
25   productivity, teamwork, leadership, sales, and communication within the company.
26            204. As set forth above, Plaintiff requested to be trained in using DISC as
27   the Human Resources Manager. Plaintiff knew that it would be beneficial for
28   ProTec to train the Human Resources Manager in a tool that is primarily used by
                                    COMPLAINT FOR DAMAGES
                                                 31
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.32 Page 32 of 40




 1   individuals in her same or similar position.
 2          205. Instead of encouraging Plaintiff to have a fair and equal opportunity
 3   to receive DISC training, Plaintiff was subject to discrimination based on her age.
 4          206. The age discrimination against Plaintiff occurred when Ms. Allen and
 5   Mr. Chavez made inappropriate remarks pertaining to her reaching retirement age.
 6          207. Specifically, Ms. Allen questioned, in front of ProTec’s entire
 7   executive team, including Plaintiff, Plaintiff’s employment future at ProTec prior
 8   to allowing her to be trained in using DISC because of Plaintiff’s age.
 9          208. Additionally, in March 2018, Mr. Chavez made a comment in front of
10   ProTec’s entire executive team questioning Plaintiff’s employment future at
11   ProTec.
12          209. Based on these comments, Plaintiff reasonably felt that she was not
13   entitled to DISC training and that the future of her career and employment at
14   ProTec was in danger because of her age.
15          210. ProTec failed to take all reasonable steps to prevent age discrimination
16   against Plaintiff.
17          211. Even after Plaintiff complained to Mr. Rauch and Ms. Allen about the
18   inappropriate email that was inadvertently sent from Mr. Rauch to Plaintiff on
19   August 2, 2016, nothing was done to mitigate the repulsive behavior of ProTec’s
20   executive team members.
21          212. The conduct by ProTec’s executive team members and employees
22   continued through Plaintiff’s employment, making the workplace intolerable,
23   giving Plaintiff no other choice but to resign.
24          213. Subsequently increasing Plaintiff’s salary one month after Mr. Rauch
25   inappropriately and inadvertently sent a disrespectful email to Plaintiff does not
26   constitute prevention under this Code.
27          214. As a result of Defendant’s conduct, Plaintiff has suffered and
28   continues to suffer damages, including economic losses and emotional distress, in
                                   COMPLAINT FOR DAMAGES
                                                32
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.33 Page 33 of 40




 1   an amount to be determined at trial.
 2            215. Defendant’s actions were willful, malicious, and oppressive, and were
 3   committed with the wrongful intent to injure Plaintiff and in conscious disregard
 4   of Plaintiff’s rights.
 5            216. Defendant, through its officers, managing agents and/or its
 6   supervisors, authorized, condoned, and/or ratified the unlawful conduct of all of the
 7   other Defendants named in this action. By reason thereof, Plaintiff is entitled to
 8   punitive or exemplary damages from Defendants in a sum according to proof at
 9   trial.
10                              TENTH CAUSE OF ACTION
11                                 Unfair Business Practices
12                Violation of Business & Professional Code § 17200 et seq.
13                                 (Against All Defendants)
14            217. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
15   of the foregoing and subsequent paragraphs in this Complaint as though these
16   paragraphs were set forth in full herein.
17            218. California Business and Professions Code § 17200 et seq., prohibits
18   acts of unfair competition, which means and includes any “fraudulent act or
19   practice” and conduct which is “likely to deceive” and is “fraudulent” within the
20   meaning of California Business and Professions Code § 17200 et seq.
21            219. Defendant’s conduct as alleged herein has been unfair, unlawful, and
22   deleterious to Plaintiff. Plaintiff hereby seeks to enforce important rights within the
23   meaning of California Code of Civil Procedure § 1021.5.
24            220. Plaintiff is a “person” within the meaning of California Business and
25   Professions Code § 17204, and therefore possesses standing to seek restitution.
26            221. It is the policy of California to enforce minimum labor standards, to
27   ensure that employees are not required or permitted to work under substandard and
28   unlawful conditions, and to protect those employees who comply with the law from
                                    COMPLAINT FOR DAMAGES
                                                 33
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.34 Page 34 of 40




 1   losing competitive advantage to their employers who fail to comply with labor
 2   standards and requirements.
 3             222. Specifically, without limitation, not giving Plaintiff a fair and equal
 4   opportunity to receive DISC training because of her age, and harassing, humiliating,
 5   and embarrassing Plaintiff in front of her colleagues, were deceptive business
 6   practices within the meaning of California Business and Professions Code § 17200
 7   et seq.
 8             223. Through the conduct alleged herein, Defendant acted contrary to these
 9   public policies and has engaged in unlawful and/or unfair business practices in
10   violation of Business and Professions Code § 17200, et seq., depriving Plaintiff the
11   rights, benefits, and privileges guaranteed to employees under California law.
12             224. The acts, omissions, misrepresentations, practices, and disclosures of
13   Defendant ProTec and its representatives hereinabove caused substantial harm to
14   Plaintiff.
15             225. Under California Business and Professions Code § 17203, Plaintiff is
16   entitled to obtain restitution from Defendant.
17             226. As a direct and proximate cause of the unlawful, unfair, and fraudulent
18   acts, practices, and omissions of Defendant ProTec, Plaintiff has suffered and
19   continues to suffer damages, including economic losses and emotional distress, in
20   an amount to be determined at trial.
21             227. Defendant, through its officers, managing agents and/or its
22   supervisors, authorized, condoned, and/or ratified the unlawful conduct of all of the
23   other Defendants named in this action. By reason thereof, Plaintiff is entitled to
24   punitive or exemplary damages from Defendants in a sum according to proof at
25   trial.
26   ///
27   ///
28   ///
                                     COMPLAINT FOR DAMAGES
                                                  34
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.35 Page 35 of 40




 1   ///
 2                          ELEVENTH CAUSE OF ACTION
 3                      Intentional Infliction of Emotional Distress
 4                                (Against All Defendants)
 5         228. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 6   of the foregoing and subsequent paragraphs in this Complaint as though these
 7   paragraphs were set forth in full herein.
 8         229. The conduct complained of hereinabove by Defendant and through its
 9   officers, managing agents and/or its supervisors including but not limited to
10   ProTec’s President and Chief Executive Officer, Mr. Rauch, ProTec’s Chief
11   Financial Officer, Ms. Allen, and ProTec’s third-party consultant, Mr. Chavez, was
12   outside the conduct expected to exist in the workplace, was intentional and
13   malicious, and was done for the purpose of causing Plaintiff to suffer humiliation,
14   mental anguish, and emotional and physical distress. Defendant’s conduct in
15   conforming and ratifying the complained-of conduct, was done with the knowledge
16   that Plaintiff’s emotional and physical distress would thereby increase and was
17   done with wanton and reckless disregard of the consequences to Plaintiff.
18         230. ProTec’s intentional conduct toward Plaintiff as detailed hereinabove
19   was so extreme and outrageous that no reasonable person should be subject to
20   endure it and suffer the resulting harm as Plaintiff did.
21         231. Such extreme and outrageous conduct includes:
22                a. Publicly harassing Plaintiff in front of her colleagues on multiple
23                   occasions, specifically, among other instances, Mr. Chavez’s
24                   announcement at the March 2018 company retreat stating that
25                   Plaintiff’s employment future at ProTec was unknown.
26                b. Ms. Allen’s similar remarks made at the January 22, 2018, DISC
27                   training meeting in front of ProTec’s entire executive team.
28                c. Mr. Rauch’s email to Plaintiff and Mr. Henley stating that
                                   COMPLAINT FOR DAMAGES
                                                 35
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.36 Page 36 of 40




 1                       “Coworkers who don’t listen to (and do) what their boss asks them
 2                       to will soon be looking for another job.”
 3             232. Defendant has exhibited utter disregard for Plaintiff’s well-being by
 4   failing to implement policies and practices to deter discrimination and harassment
 5   in the workplace, allowing Defendant’s employees to make inappropriate public
 6   remarks about Plaintiff’s employment status at ProTec in front of other ProTec
 7   employees without repercussions and exposing Plaintiff to a workplace wherein
 8   harassment and age discrimination were permissible.
 9             233. As a result of the acts and omissions by Defendant, as alleged in this
10   Complaint, Plaintiff has suffered humiliation, mental anguish, and emotional and
11   physical distress, and has been injured in mind and health. As a result of said
12   distress and consequent harm, Plaintiff has suffered such damages in an amount
13   according to proof at time of trial.
14             234. Defendant through its officers, managing agents and/or its supervisors,
15   engaged in conduct hereinabove alleged, maliciously, oppressively, and with
16   reckless disregard of Plaintiff’s rights and safety, thereby entitling Plaintiff to an
17   award of punitive damages. Defendant authorized, ratified, and knew of the
18   wrongful conduct complained of herein but failed to take immediate and
19   appropriate corrective action to remedy the situation, and thereby acted
20   fraudulently, maliciously, oppressively, and with reckless disregard of Plaintiff’s
21   rights.
22             235. Plaintiff requests all relief as hereinafter described.
23                              TWELFTH CAUSE OF ACTION
24                          Negligent Infliction of Emotional Distress
25                                   (Against all Defendants)
26             236. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
27   of the foregoing and subsequent paragraphs in this Complaint as though these
28   paragraphs were set forth in full herein.
                                      COMPLAINT FOR DAMAGES
                                                   36
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.37 Page 37 of 40




 1           237. In the alternative, if said conduct of Defendant and its officers, agents
 2   and supervisors was not intentional but was negligent, Plaintiff is thereby entitled
 3   to general damages for negligent infliction of emotional distress.
 4           238. Defendant ProTec and its officers, agents, and employees, including
 5   but not limited to ProTec’s President and Chief Executive Officer, Mr. Rauch,
 6   ProTec’s Chief Financial Officer, Ms. Allen, and ProTec’s third-party consultant,
 7   Mr. Chavez, participated in the following conduct that caused Plaintiff serious
 8   emotional distress:
 9                 a. On August 2, 2016, Mr. Rauch sent Plaintiff an email that was not
10                    meant for her stating that Plaintiff would be fired if she did not
11                    listen to her supervisors;
12                 b. On January 22, 2018, Ms. Allen questioned, in front of ProTec’s
13                    entire executive team, including Plaintiff, Plaintiff’s employment
14                    future at ProTec prior to allowing her to be trained in using DISC
15                    because of Plaintiff’s age; and
16                 c. In March 2018, Mr. Chavez made a comment in front of ProTec’s
17                    entire executive team questioning Plaintiff’s employment future at
18                    ProTec.
19           239. Plaintiff was in shock after receiving the August 2, 2016, email from
20   her boss, Mr. Rauch, insinuating that her employment future was limited at ProTec,
21   after she had already worked there for over two years.
22           240. Due to Mr. Rauch’s email, Plaintiff was concerned with her job
23   security and was in constant fear that her boss—the President of the company she
24   was working for—was negatively talking about her to her colleagues behind her
25   back.
26           241. Ms. Allen’s comment was made in front of Plaintiff’s colleagues, and
27   due to the fact that Plaintiff believed the training would benefit her job and ProTec,
28   she did not understand why training her to use DISC was even questioned.
                                    COMPLAINT FOR DAMAGES
                                                   37
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.38 Page 38 of 40




 1             242. Not only did Ms. Allen’s comment continue to make Plaintiff doubt
 2   her future at ProTec, but it also gave her colleagues the impression that she would
 3   not be at ProTec much longer.
 4             243. After Ms. Allen’s comments, Mr. Chavez made a similar comment in
 5   front of the same people.
 6             244. Due to the close timeframe between Ms. Allen’s and Mr. Chavez’s
 7   comments, Plaintiff started to become paranoid believing that executive team
 8   members were transpiring against her to ultimately remove her from her position
 9   at ProTec.
10             245. By exposing Plaintiff to an intolerable and emotionally draining
11   workplace wherein ProTec interfered with Plaintiff’s ability to adequately perform
12   her job duties, ProTec abused their positions of authority toward Plaintiff and
13   breached a duty owed to Plaintiff to provide her with a workplace free of
14   discrimination, unfair treatment, and retaliation.
15             246. ProTec’s conduct, as alleged hereinabove, exceeds the inherent threat
16   of employment and was not the sort of conduct normally expected to occur in the
17   workplace.
18             247. As a result of ProTec’s negligent conduct, Plaintiff was harmed.
19             248. As a direct and proximate result of ProTec’s negligent behavior,
20   Plaintiff suffered severe and extreme mental and emotional distress, including but
21   not limited to anguish, humiliation, embarrassment, loss of confidence, fright,
22   depression, and anxiety, the exact nature and extent of which are not now known
23   to her.
24             249. Plaintiff requests all relief as hereinafter described
25                                   PRAYER FOR RELIEF
26             WHEREFORE, Plaintiff respectfully prays for relief and judgment against
27   Defendants as follows:
28             1.    Actual damages according to proof at trial;
                                      COMPLAINT FOR DAMAGES
                                                   38
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.39 Page 39 of 40




 1         2.      Punitive damages to punish, deter and make an example of
 2   Defendants;
 3         3.      Compensatory damages for pain, suffering, emotional distress,
 4   psychological harm, and other injuries, subject to proof, suffered as a result of the
 5   tortious conduct of Defendants;
 6         4.      Reasonable attorneys’ fees pursuant to California Government Code
 7   § 12900, et seq.;
 8         5.      For costs of suit incurred herein; and
 9         6.      For such other and further relief as this Court deems just and proper.
10

11

12    Dated: July 13, 2020            Respectfully submitted:
13

14                                    SLATE LAW GROUP
15

16                                        /s/ Kelly E. DuFord
                                      By:_____________________________________
17
                                      KELLY E. DUFORD
                                      MICHAEL H. WEINER
18                                    Attorneys for Plaintiff LAURA SWIRSKI
19

20

21

22

23

24

25

26

27
28
                                   COMPLAINT FOR DAMAGES
                                                39
     Case 3:20-cv-01321-LAB-MDD Document 1 Filed 07/13/20 PageID.40 Page 40 of 40




 1
                              DEMAND FOR JURY TRIAL

 2         Plaintiff hereby requests a jury trial on all claims so triable.
 3

 4

 5
     Dated: July 13, 2020
 6                                   Respectfully submitted:

 7                                   SLATE LAW GROUP
 8

 9                                       /s/ Kelly E. DuFord
                                     By:_____________________________________
10                                   KELLY E. DUFORD
                                     MICHAEL H. WEINER
11                                   Attorneys for Plaintiff LAURA SWIRSKI
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                   COMPLAINT FOR DAMAGES
                                                40
